DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Miyoshi (US 2004/0238026).
Regarding claim 1, Miyoshi discloses an optoelectroniic module comprising:
a substrate (11, figs. 1, 8 and 11);
at least one optoelectronic element (14-15, figs. 8 and 11) provided on a predetermined surface of the substrate (11, see figs. 8 and 11);
a plurality of spacers (11C and 11D) spaced apart from one another on the substrate (11, see figs. 1, 8 and 11), each spacer (11C and 11D) being disposed farther outward than the optoelectronic element (14 and 15) and on the predetermined surface (see figs. 8 and 11);
wherein each spacer (11C and 11D) has a height greater than a thickness of the optoelectronic element (14/15, see figs. 8 and 11);
wherein the plurality of spacers (11C and 11D) are disposed to allow for a gap between a member (12/16) and the optoelectronic element (14/15, see figs. 8 and 11), each spacer (11C and 11D) being provided in contact with the member (12/16), and the optoelectronic element (14/15) being interposed between the substrate (11) and the member (12/16, see figs. 8 and 11). 
Regarding claim 2, Miyoshi discloses an optoelectronic module as in claim 1 above, wherein Miyoshi discloses the plurality of spacers (11C) are disposed to surround an outer periphery of the optoelectronic component (14/15, see figs. 1, 8 and 11), .
Regarding claim 3, Miyoshi discloses an optoelectronic module as in claim 1 above, wherein Miyoshi discloses the member (12/16) being a transparent substrate ([0014-0016], [0046-0049]) is disposed in contact with the plurality of spacers (11C and 11D) to allow for the gap between the transparent substrate (12/16) and the optoelectronic element (14/15, see figs. 8 and 11).
Regarding claim 5, Miyoshi discloses an optoelectronic module as in claim 3 above, wherein Miyoshi discloses the transparent substrate (or the counter electrode substrate) is formed of glass ([0146]), an acrylic resin ([0049]), a polycarbonate resin ([0049]).
.
Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Inoue et al. (US 2009/0250104).
Regarding claim 1, Inoue et al. discloses an optoelectroniic module comprising:
a substrate (1c in fig. 3, 1b in fig. 4);
at least one optoelectronic element (7) provided on a predetermined surface of the substrate (1c in fig. 3, 1b in fig. 4);
a plurality of spacers (2a in fig. 3, or 2a and 2b in fig. 4) spaced apart from one another on the substrate (1c or 1b ), each spacer (2a in fig. 3, 2a and 2b in fig. 4) being disposed farther outward than the optoelectronic element (7) and on the predetermined surface (see figs. 3-4);
wherein each spacer (2a in fig. 3, 2a-b in fig. 4) has a height greater than a thickness of the optoelectronic element (7, see figs. 3 and 4);
wherein the plurality of spacers (2a in fig. 3, 2a/b in fig. 4) are disposed to allow for a gap between a member (1d, fig. 3, 1a in fig. 4) and the optoelectronic element (7, see figs. 3-4), each spacer (2a in fig. 3, 2a-b in fig. 4) being provided in contact with the member (1d/9 in fig. 3, 1a/9 in fig. 4), and the optoelectronic element (7) being interposed between the substrate and the member (or 1c and 1d/9 in fig. 3, 1b and 1a/9 in fig. 4). 

Regarding claim 3, Inoue et al. discloses an optoelectronic module as in claim 1 above, wherein Inoue et al. discloses the member (1d or 1a) being a transparent substrate ([0062], [0152]) is disposed in contact with the plurality of spacers (2a or 2a/b) to allow for the gap between the transparent substrate (1d or 1a) and the optoelectronic element (7, figs. 3-4).
Regarding claim 5, Inoue et al. discloses an optoelectronic module as in claim 3 above, wherein Inoue et al. discloses the transparent substrate is formed of glass ([0062] and [0152]).
Regarding claims 6-8, Inoue et al. discloses an optoelectronic module as in claim 1 above, wherein Inoue et al. discloses the at least one optoelectronic element (7) is a plurality of electronic elements (7) being disposed on the substrate (see fig. 2), wherein the optoelectronic elements (7) are connected in series (see figs. 2) or parallel ([0140]) .
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1-3, 5-8 and 10-11 are rejected under 35 U.S.C. 103 as being patentable over Ono (US 2013/0008486) in view of Inoue et al. (US 2009/0250104).
Regarding claims 1, 3 and 5, Ono discloses an optoelectronic module (or photoelectric conversion element module shown in figs. 1, 3C, 5-7 and 10-11) comprising:
a substrate (see first base material 11, fig. 1B);
at least one optoelectronic element (see photoelectric conversion element 1, fig. 1A-B) provided on a predetermined surface (S1) of the substrate (11); 
a member (see second base material 12, fig. 1B); and
a sealant (13, fig. 1B) disposed farther outward than the optoelectronic element (1) and on the predetermined surface (S1) of the substrate (11);
wherein 
the sealant (13) has a height greater than a thickness of the optoelectronic element (1, see fig. 1B, also see figs. 3, 4-7 and 10-11),
a sealant (13) is disposed to allow for a gap (see hollow layer 6, fig. 1B) between the member (12) and the optoelectronic element (11, see fig. 1B, also see figs. 3C, 5B, 6-7 and 10-11), 
the sealant (13) is provided in contact with the member (12, see fig. 1B, also see figs. 3C, 5B, 6-7 and 10-11), and 
the optoelectronic element (1) is interposed between the substrate (11) and the member (12, see fig. 1B, also see figs. 3C, 5B, 6-7 and 10-11);
wherein the member (12) being a transparent substrate (see [0029]) is disposed in contact with the sealant (13) to allow for the gap (6) between the transparent substrate (12) and the optoelectronic element (1, see figs. 1B, 3C, 5B, 6-7 and 10-11), and the transparent substrate (12) is formed of one or more from among glass, an acrylic resin, a polycarbonate resin, and a vinylidene chloride resin (see [0029]).
Ono does not disclose the sealant (13) being formed by using a plurality of spacers spaced apart from one another as claimed.
Inoue et al. teaches forming a sealant (or sealant 2) by using a plurality of sealing agents (2a) spaced apart from one another on the substrate (see fig. 3(a)) or using a double or more layers spaced apart from one another on the substrate (see double layers 2b in fig. 3b, or 2a and 2b in fig. 4, [0013], [0015-0016], [0021], [0028-0029]) or triple layers of banks [0140]).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the sealant (13) of Ono by using a plurality of sealing agents (2a) spaced apart from one another or, in the alternative, using double or more layers spaced apart from one another as taught by Inoue et al., because Inoue et al. teaches such sealant would provide a optoelectronic module (or photoelectric conversion device) that is reliable in adhesion between the substrate and the member (or the substrates) and exhibits a stable performance while securing the long term reliability, durability and persistence in the photoelectric conversion function, and a module (or device) with a large area can be advantageously produced ([0036]). In such modification, the plurality of sealing agents (2a) spaced apart from one another shown in figs. 3a-b correspond to the claimed a plurality of spacers spaced apart from one another or, in the alternative, a plurality of layers, e.g. double layers 2b in fig. 3(b) or double layers 2a-2b 
Regarding claim 2, modified Ono discloses an optoelectronic module as in claim 1 above, wherein Ono and Inoue et al. disclose the sealant (13 of Ono, or sealing 2a/b of Inoue) are disposed to surround an outer periphery of the optoelectronic element (see fig. 1A and 5A of Ono, or figs. 3-4 of Inoue et al.). 
Regarding claim 6, modified Ono discloses an optoelectronic module as in claim 1 above, wherein Ono discloses the at least one optoelectronic element is a plurality of optoelectronic elements (see figs. 1, 3C, 5-7 and 10-11), the plurality of optoelectronic elements (1) being disposed on the substrate (11, see figs. 1, 3C, 5-7 and 10-11).
Regarding claim 7, modified Ono discloses an optoelectronic module as in claim 6 above, wherein Ono discloses the plurality of optoelectronic elements (1) are electrically connected in parallel ([0025]).
Regarding claim 8, modified Ono discloses an optoelectronic module as in claim 6 above, wherein Ono discloses the plurality of optoelectronic elements (1) are electrically connected in series ([0025]).
Regarding claim 10, modified Ono discloses an optoelectronic module as in claim 1 above, wherein Ono discloses the optoelectronic element (1) includes a power generator (fig. that includes:
a first electrode (see transparent electrode 22, figs. 2A-B and 4A-C, [0041-0043]); 
a porous electron transporting layer (see porous semiconductor layer 23, figs. 2A-B and 4A-C, [0041-0043], [0048-0053] and [0069]) including an electron transporting material (23a) that absorbs dye (23b, see [0048-0053]; 
a hole transporting layer (see electrolyte layer 24, figs. 2A-B and 4A-C, [0041-0043], [0058-0059]); and 
a second electrode (see opposed electrode 25, figs. 2A-B and 4A-C, [0041]).
Regarding claim 11, modified Ono discloses an optoelectronic module as in claim 10 above, wherein Ono discloses a solid material ([0058-0059]) is used in the hole transporting layer (or electrolyte 24, see [0058-0059]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over modified Ono (US 2013/0008486) as applied to claim 3 above, in view of Nagashima et al. (US 2004/0180218).
Regarding claim 4, Ono discloses an optoelectronic module as in claim 3 above, wherein Ono discloses using glass as the transparent substrate ([0029]).
Ono does not explicitly the transparent substrate has a haze ratio between 0.1% and 16.0%.
Nagashima et al. discloses a glass sheet having a haze ratio of 12% is a preferable value for photoelectric conversion devices ([0072]). 12% is right within the claimed range of between 0.1% and 16.0%.
It would have been obvious to one skilled in the art at the time the invention was made to modify the optoelectronic module (or the photoelectric conversion element module) of Ono by using the transparent substrate of glass sheet having a haze ratio of 12% as taught by Nagashima et al., because Nagashima et al. teaches such haze ratio is a preferable value for photoelectric conversion devices.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over modified Ono (US 2013/0008486) as applied to claim 1 above, in view of Plummer et al. (US 2018/0337630).

Ono does not explicitly teaches the spacer is white.
Plummer et al. teaches incorporating a white pigment with a sealant to increase the amount of light rays directed at the photovoltaic cell structure (see [0109]).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the optoelectronic module of Ono by incorporating a white pigment to the spacer (13-14, or sealant) as taught by Plummer et al. such that the spacer is white, because Plummer teaches forming a reflective surface by incorporating white pigment in the spacer (or sealant) would increase the amount of light rays directed at the optoelectronic element (or the photovoltaic cell structure), and Ono suggests forming a reflective surface by using reflective material in the spacer ([0039]). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that previously cited art does not teach a plurality of spacers spaced apart as claimed. However, Applicant’s argument is moot in view of a new ground of rejection. See the rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726